News Release Trustmark Corporation Announces Second Quarter 2009 Financial Results and Declares $0.23 Quarterly Cash Dividend Jackson, Miss. – July 28, 2009 – Trustmark Corporation (NASDAQ:TRMK) announced net income available to common shareholders of $13.4 million in the second quarter of 2009, which represented basic earnings per common share of $0.23.Earnings during the quarter were impacted by a previously announced special FDIC deposit insurance assessment applicable to all insured depository institutions, which reduced Trustmark’s net income by $2.7 million, or $0.05 per share.Trustmark’s second quarter 2009 net income produced a return on average tangible common equity of 8.20%.During the first six months of 2009, Trustmark’s net income available to common shareholders totaled $36.8 million, which represented basic earnings per common share of $0.64.Trustmark’s performance during the first half of 2009 resulted in a return on average tangible common equity of 11.28%.Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per common share.The dividend is payable September 15, 2009, to shareholders of record on September 1, 2009. Richard G. Hickson, Chairman and CEO, stated, “Trustmark produced positive financial results during the second quarter as reflected by our robust net interest margin and disciplined management of core noninterest expense.We continued to devote significant resources in the management of our real estate loan portfolio in the Florida panhandle.During the quarter, we conducted extensive examinations and reappraisals to reflect the current condition of real estate values in Florida, which is reflected in our financial performance.” “We continued to make investments to support revenue growth and efficiency.During the quarter, we completed piloting our new retail sales and service platform designed to enhance customer service and improve associate productivity.This technology will be implemented system wide by year end.We look forward to the future as solid core earnings, coupled with the strength of Trustmark’s human and financial capital, have positioned us to take advantage of growth opportunities resulting from this challenging financial environment,” said Hickson. Credit
